Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a deter*920mination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from possessing weapons. As set forth in the misbehavior report, the reporting correction officer was assisting in a routine search of petitioner’s dormitory when he observed petitioner running from his cube toward the end of the building, holding an object in his hand which he proceeded to place under a radiator. When the officer looked under the radiator, he found an eight-inch-long metal shank.
At the ensuing disciplinary hearing, evidence was presented in the form of, inter alia, the misbehavior report and the testimony of the reporting correction officer. This proof was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Thomas v Bennett, 271 AD2d 768; Matter of Joyce v Coughlin, 219 AD2d 777, 778). Petitioner’s assertion of Hearing Officer bias is unsupported by the record which shows that he received a fair and impartial hearing (see, Matter of McCorkle v Selsky, 264 AD2d 890, 891). Petitioner’s testimony, in which he asserted his innocence of the charged misconduct, as well as the exculpatory testimony of his inmate witness, presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Baldwin v Goord, 262 AD2d 691, 692). The remaining contentions raised by petitioner have been reviewed and found to lack merit.
Cardona, P.J., Peters, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.